Citation Nr: 1402746	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  11-03 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial rating, greater than 50 percent for Posttraumatic Stress Disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for a skin disorder of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1966 to October 1969.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which denied service connection for malaria and a skin disorder, granted service connection for PTSD, and assigned a 30 percent initial rating for PTSD.  The Veteran appealed the denials of service connection and the initial rating assigned in this decision, and these matters are now before the Board.

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held in Houston, Texas, in September 2013.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include VA treatment records which have been considered as part of the Veteran's claims.

In January 2014 additional VA treatment records were added to the claims file via the Virtual VA system.  The RO has not reviewed these newly added records, nor has the Veteran waived initial RO consideration of this evidence.  Nonetheless, the Board has reviewed the newly added records and finds they do not materially affect the Veteran's appeals.  Although they include new records relating to treatment of PTSD, the symptoms recorded essentially mirror those symptoms adequately and thoroughly recorded in evidence which has already been considered by the RO.  As the newly added evidence does not change the outcome of the Veteran's appeals, the Board finds that adjudication may proceed without prejudice to the Veteran.


FINDINGS OF FACT

1.  Throughout the entire initial rating period, PTSD has been productive of sleep disturbances, memory deficits, difficulty concentrating, irritability and anger productive of occupational and social impairment, with deficiencies in most areas such as work, family relations, and mood.

2.  Throughout the period on appeal, the Veteran has been unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.

3.  The Veteran contracted malaria during service.  The Veteran does not currently have malaria or any residuals of in-service infection.

4.  At his hearing before the undersigned on September 25, 2013, the Veteran withdrew his appeal on the issues of entitlement to service connection for a skin disorder of the feet.  There are no questions of fact or law remaining before the Board in this matter.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD have been met throughout the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for TDIU have been met throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).

3.  The criteria for service connection for residuals of malaria have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137.  (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

4.  The criteria for the withdrawal of substantive appeal have been met regarding the issue of service connection for a skin disorder of the feet.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeal for a higher initial rating for PTSD is an appeal from the initial assignment of a disability rating in June 2008.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, as the evidence discussed below shows, the disability has not significantly changed and a uniform evaluation is warranted.

In the June 2008 decision on appeal, the Veteran was awarded service connection for PTSD and granted an initial evaluation of 30 percent.  In a subsequent September 2010 decision the RO raised the Veteran's evaluation to 50 percent, effective June 28, 2007.  PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411 (2013).  Under this General Rating Formula, the current 50 percent evaluation is provided for on evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

GAF scores of 69 to 48 have been observed throughout the period on appeal.  GAF scores from 70 to 61 represent some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but otherwise functioning pretty well, with some meaningful relationships.  

GAF scores from 60 to 51 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

Finally, GAF scores between 50 and 41 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501 (West 2002); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

The Board finds that the Veteran's PTSD symptoms meet the criteria for a 70 percent rating.  Generally, the record reflects complaints of extremely poor sleep with as little as 2 hours of sleep a night due to racing thoughts.  The Veteran has reported that he is highly emotional and irritable, and he has had symptoms of self-isolation.  On VA treatment in August 2007 the Veteran endorsed hypervigilance, and poor concentration with difficulty understanding what people try to tell him and difficulty completing tasks because his mind wanders.  

Throughout the record, the Veteran has complained of memory difficulty and on VA examination in May 2010, the Veteran's remote memory was normal, but recent and immediate memory were moderately impaired - the examiner opined that such impairment was due to limited concentration and high anxiety levels.

Especially informative of the Veteran's level of disability, was the impact that his reported emotional instability and poor memory function had on his ability to adapt to stressful circumstances.  The Veteran reported during his hearing before the undersigned, for example, that when presented with stressful circumstances he becomes easily overwhelmed and has been known to throw things.  As a result, the Veteran reported that he did not have any close relationships and treatment notes indicate evidence of isolating behaviors - though he has endorsed attending church weekly.

In spite of the severity of the Veteran's symptoms, the Board finds that they do not rise to the level of a 100 percent rating.  Specifically, the Veteran's thought processes have been intact, he has denied suicidal and homicidal ideation, and he has denied hallucinations and delusions.  Importantly, while short-term memory is moderately impaired, such impairment has not resulted in forgetting names of close relatives, his occupational history, or his own name.

Particularly informative of the Veteran's level of disability are GAF scores throughout the record as low as 48, indicating serious symptoms consistent with the criteria of a 70 percent rating under DC 9411 - though not so serious as to equate to a 100 percent rating.  

Accordingly, the Board concludes that the Veteran's PTSD has been 70 percent disabling throughout the entire initial rating period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The schedular rating criteria described in Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, the evidence adequately reflects the symptoms of the Veteran's PTSD including anger, irritability, sleep disturbances, disturbances in memory, and decreased concentration.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  The schedular rating criteria include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2013).  Additionally, the Board has considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disorder.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.

TDIU

A total disability ratings for compensation based on individual unemployability (TDIU) may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  

In a rating decision of October 2010, the RO denied the TDIU on the basis that the Veteran did not meet the schedular criteria for the award of TDIU.  TDIU is not a separate claim, but is part and parcel of any claim for an increased or initial evaluation.  Rice v. Shinseki, 22 Vet App. 447 (2009).  Thus, the Board finds that an implied claim of TDIU has survived as a component of the Veteran's appeal of his initial rating for PTSD.

The Board finds that the Veteran has met the criteria for TDIU throughout the period on appeal.  As an initial matter, because the Board is granting a 70 percent rating for PTSD, the Veteran now meets the schedular criteria for an award of TDIU.

The Board next turns to the central question of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability - in this case PTSD.  The Veteran has contended that symptoms of PTSD, in particular extremely poor concentration and memory, caused him to lose his job and have made it impossible for him to return to employment.  In an August 2010 letter, the Veteran's former employer indicated that the Veteran had become "not reliable, had lost all his critical thinking skill [and was] irritable, unsociable and unbearable to work with."  For these reasons, the Veteran no longer worked for the employer.  

On VA examination in October 2010, the Veteran reported that he had not worked in over 10 years as he could not manage gainful employment secondary to a high level of emotional distress, poor interactions with others, and difficulty focusing on job duties.  The examiner opined that the Veteran had total occupational impairment due to his PTSD, commenting that "given [his symptoms], the Veteran will likely not be able to secure or maintain continuous, gainful employment in the foreseeable future.

The Board finds the conclusions of the VA examiner to be exceptionally probative given the depth of her report, and its consistency with treatment records and lay statements throughout the records.  Accordingly, the Board concludes that the criteria for TDIU have been met and, resolving all reasonable doubt in the Veteran's favor, TDIU is warranted.  See 38 U.S.C.A. § 5107.

Service Connection for Residuals of Malaria

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Service connection for malaria, which the Veteran is claiming, may be conceded on a presumptive basis when manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(b) (2013)

The Veteran contends, and service treatment records reflect, that he was diagnosed with malaria during service.  The Veteran's separation examination reflects that following diagnosis in October 1967, he had had one relapse.  Thus the Board finds that the Veteran had malaria during service.  However, without a current disability, including as residual from an in-service disease, service connection cannot be established.

Since separation, the Veteran has endorsed ongoing symptomatology - in particular headaches.  During his hearing before the undersigned, the Veteran indicated that he had independently research malaria, and according to the Centers for Disease Control, malaria can remain dormant and undetectable within the body.  The Veteran is competent to report observable symptoms, including headaches.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, he is not competent to diagnose the cause of such headaches or the presence of malaria-causing parasites in his body.  

Of far greater probative value, are the objective, clinical findings of a VA examiner in October 2010.  During his examination, the Veteran endorsed a history of night sweats since his in-service infection.  He also endorsed fatigue, chills, swollen joints, and genitourinary symptoms.  Blood work showed that the Veteran had no malaria organisms present.  The examiner recognized the current complaints, but opined any "current medical complaints [the Veteran] is having now are not due to malaria." 

Based on the foregoing, the Board finds that the Veteran does not have malaria or any residuals of in-service malaria.  Accordingly, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. §20.204 (2013).  During his September 2013 hearing before the undersigned, the Veteran indicated that he was withdrawing his appeal regarding service connection for a skin disorder of the feet.

As the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration on this particular matter.  Accordingly, the Board does not have jurisdiction to review the issue, and the identified appeal is dismissed. 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in June 2007, prior to the initial adjudication of the increased rating claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Acting Veterans Law Judge clarified the issues on appeal, identified potentially relevant additional evidence that the Veteran may submit in support of the claims including any outstanding mental health treatment records and statements in support of his claims, and held the record open for 30 days to allow the Veteran to submit additional evidence.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").  Here, with regard to Social Security Administration (SSA) records, the Veteran has indicated that he is in receipt of SSA benefits.  However, it was determined during his hearing by the undersigned that such benefits relate to the Veteran's age and not a disability.  Thus the Board finds that because SSA records relating to an age-based benefit award are of no probative value, VA is not obligated to obtain any referable records.

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in May 2010 and October 2010 during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

With regard to the issue of entitlement to TDIU, the Board is granting, in full, the benefit sought on appeal and VA has no further duty to notify or assist.


	(CONTINUED ON NEXT PAGE)


ORDER

An initial rating in of 70 percent, and no higher, for PTSD disability is granted.

Entitlement to TDIU is granted.

Service connection for malaria is denied.

Service connection for a skin disorder of the feet is dismissed.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


